Citation Nr: 1411018	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to an initial evaluation in excess of 10 percent for post-operative meniscectomy with osteoarthritis of the right knee (right knee disability).

3. Entitlement to an initial evaluation in excess of 10 percent for post-operative meniscectomy with osteoarthritis of the left knee (left knee disability), excluding the temporary 100 percent award for the period of surgery and convalescence from November 4, 2011 to December 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include a July 2013 RO rating decision, which denied service connection for stomach problems (GERD) and assigned a temporary total rating pursuant to 38 C.F.R. § 4.30 from November 4, 2011 and continued a 10 percent rating from January 1, 2012 for the left knee disability.  

In March 2011, the Veteran testified before the undersigned at a Travel Board hearing; the hearing transcript is of record.

The issues of service connection for a back disability as secondary to the service-connected knee disabilities and service connection for tinnitus has been raised by the record (see March 2011 Board hearing transcript), but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claims of service connection for a bilateral hearing loss disability and increased rating for his right and left knee disabilities.  

First, the Board notes that a VA examination is necessary to determine the nature and likely etiology of the Veteran's hearing loss disability.  There is a February 2008 VA examination of record which shows that the Veteran has a hearing loss disability pursuant to VA standards only in his left ear.  The Veteran has since requested a re-evaluation and provided testimony with respect to exposure to acoustic trauma in service.  A new VA examination and opinion considering the Veteran's competent lay statements and the in-service threshold shift in hearing acuity must be ordered.  

Second, the Veteran maintains that since his last VA examination in August 2007, his right and left knee disabilities have worsened.  The record suggests the condition has worsened as the Veteran underwent another surgery in 2011.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508.  Thus, the Board will remand for the Veteran to obtain a new VA examination to assess the current nature and severity of his right and left knee disabilities, to include whether instability is shown by the record.

Lastly, prior to ordering any examinations, any and all outstanding treatment records, particularly those specifically identified on the record by the Veteran (e.g. fire department employment audiograms) must be obtained and associated with the claims file.  Additionally, the July 2013 rating decision refers to several documents that are not currently associated with the claims file, including records related to the Veteran's 2011 surgery, private treatment records, VA treatment records and a November 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain any temporary files associated with the Veteran's claim for a temporary total evaluation for the left knee from Cleveland, Ohio RO and associate them with the Veteran's paper claims file and/or Virtual VA paperless claims file.

2. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from private health care providers, to include outstanding treatment records of private physicians (referable to knee disabilities) AND South Euclid Fire Department audiograms from approximately 1987 to 2005 (identified during the Board hearing) referable to the treatment of the Veteran's hearing loss disability.  

If VA attempts to obtain any outstanding records identified by the Veteran, and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. The RO/AMC should take proper steps to obtain any relevant outstanding/current VA treatment records referable to the treatment of the Veteran's hearing loss disability and his knees, particularly from Wade Park VAMC, Chillicothe VAMC, and Painesville VAMC.  

In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4. After the above development has been completed, afford the Veteran a VA audiology examination to determine the nature and likely etiology of his current bilateral hearing loss disability.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 

Whether it is at least as likely as not (probability of 50 percent) that any current hearing loss disability is related to the Veteran's noise exposure in active service?  The examiner must comment upon the Veteran's military occupational specialty and testimony as to noise exposure during service.  The examiner must also specifically comment upon the in-service audiograms dated October 1977 (entrance), July 1981, and August 1985 (separation), and the threshold shift in hearing acuity from entrance to separation from service.  

The examiner must be reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. Schedule the Veteran for a VA examination of his right and left knees to assess the current level of severity.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.  The Veteran's claims file is to be made available to the examiner for review.  

The examiner should report the ranges of knee motion in degrees for both knees.  The examiner should also report whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  See Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The examiner should also report whether there is any lateral instability or recurrent subluxation, and if present, the severity of such symptoms.  With respect to the left knee, to the extent possible, the examiner should comment on the condition of the Veteran's knee prior to and after his surgery.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

6. After completing the above actions, the RO/AMC should conduct any other development as may be indicated a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

